Order filed June 6, 2013




                                   In The

                             Court of Appeals
                                   For The

                           First District of Texas
                                 ___________

                             NO. 01-12-01026-CR
                                ____________

                 ROBERT MICHAEL GOMEZ, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 405th District Court
                         Galveston County, Texas
                     Trial Court Cause No. 10CR3362

                                  ORDER
         This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s exhibit 25,
State's exhibit 26 and Defendant’s exhibit 1.

         The clerk of the 405th District Court is directed to deliver to the Clerk of this
court the original of State’s exhibit 25 and 26 and Defendant’s exhibit 1, on or
before June 17, 2013. The Clerk of this court is directed to receive, maintain, and
keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State’s
exhibits 25 and 26 and Defendant’s exhibit 1, to the clerk of the 405th District
Court.



                                                 PER CURIAM